Nichols, Justice.
Under authority of Sec. 12 (b) of the Civil Practice Act (Ga. L. 1966, p. 609; Code Ann. § 81A-112 (b)), the trial court properly treated the motion to dismiss as a motion for summary judgment where depositions, etc., had been filed and were considered upon the hearing of the motion. See also Parks v. Fort Oglethorpe State Bank, 225 Ga. 54 (4) (166 SE2d 27), as to the correctness of such procedure.
The record in this case shows without dispute that the basis of the plaintiff’s complaint is the alleged wrongful conversion of corporate stock, and that any cause of action arose more than four years before the present action was instituted, and that the judgment of the trial court granting the defendants’ motions (treated as motions for summary judgment), was not error for any reason enumerated. Code § 3-1003; Hill v. Fourth Nat., Bank of Macon, 156 Ga. 704 (120 SE 1). Compare also O’Callaghan v. Bank of Eastman, 180 Ga. 812 (180 SE 847).

Judgment affirmed.


All the Justices concur.